Exhibit 10.1

EXECUTION COPY

This AMENDMENT NO. 3 (this “Amendment”) is entered into as of November 25, 2009
by and among TAXI MEDALLION LOAN TRUST II (the “Borrower”), MEDALLION FUNDING
CORP. (the “Servicer”), THE FINANCIAL INSTITUTIONS PARTY HERETO, as Conduit
Lenders (the “Conduit Lenders”), THE FINANCIAL INSTITUTIONS PARTY HERETO, as
Committed Lenders (the “Committed Lenders”), THE FINANCIAL INSTITUTIONS PARTY
HERETO, as Managing Agents (the “Managing Agents”), and CITICORP NORTH AMERICA,
INC., as Administrative Agent (the “Administrative Agent”), Capitalized terms
used herein and not defined herein shall have the meanings given to such terms
in the LSA referred to below.

PRELIMINARY STATEMENTS

A. The parties hereto (other than the Servicer) are parties to the Loan and
Security Agreement dated as of December 19, 2006 (as amended, restated,
supplemented or otherwise modified prior to the date hereof; the “LSA”).

B. The Borrower, the Administrative Agent and the Servicer are parties to the
Servicing Agreement dated as of December 19, 2006 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Servicing
Agreement”).

C. The parties hereto have agreed to amend the LSA and the Servicing Agreement
on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1 Amendment to the Servicing Agreement. Effective as of the “Amendment
Effective Date” (as defined below) and subject to the satisfaction of the
condition precedents set forth in Section 3 below, clause (i) of the definition
of “Servicer Default” set forth in Section 1.01 of the Servicing Agreement is
amended and restated in its entirety to read as follows:

(i) The ratio of Total Liabilities to Tangible Net Worth shall be greater than 5
to 1 at any time.

SECTION 2. Amendments to the LSA. Effective as of the Amendment Effective Date
and subject to the satisfaction of the condition precedents set forth in
Section 3 below, the LSA is hereby amended as follows:

2.1 The definition of “Commitment Termination Date” set forth in Section 1.01 of
the LSA is amended and restated in its entirety to read as follows:

“Commitment Termination Date” means the earlier of (a) May 25, 2010, as such
date may be extended pursuant to Section 2.14 hereof and (b) the Termination
Date.

2.2 The definition of “Default Rate” set forth in Section 1.01 of the LSA is
amended and restated in its entirety to read as follows:

“Default Rate” shall mean, in respect of any principal of any Advance or, to the
extent permitted by law, any other amount under this Loan Agreement, the



--------------------------------------------------------------------------------

Notes or any other Loan Document that is not paid when due to any Secured Party
(whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise), a rate per annum during the period from and including
the due date to but excluding the date on which such amount is paid in full
equal to the greater of:

(i) the sum of (A) the Adjusted L1BO Rate and (B) the Applicable Margin; and

(ii) the CP Rate plus 2.00% per annum.

2.3 The definition of “Rapid Amortization Event” set forth in Section 1.01 of
the LSA is amended and restated in its entirety to read as follows:

A “Rapid Amortization Event” shall occur:

(i) upon the occurrence of a CLTV Rapid Amortization Event;

(ii) upon the occurrence of a Discount Spread Rapid Amortization Event; or

(iii) if, at any time, the aggregate Collateral Value of all Eligible Medallion
Loans which consist of New York City Medallion Loans shall be less than 70.0% of
the aggregate Collateral Value of all Eligible Medallion Loans at such time.

2.4 The definition of “Term Period” set forth in Section 1.01 of the LSA is
amended and restated in its entirety to read as follows:

“Term Period” means the period commencing on the Term Period Commencement Date
and ending on the Termination Date.

2.5 The definition of “Term Period Commencement Date” set forth in Section 1.01
of the LSA is amended and restated in its entirety to read as follows.

“Term Period Commencement Date” means the same day as the day set forth in
clause (a) of the definition of Commitment Termination Date.

2.6 Schedule 2 to the LSA is amended and restated in its entirety as Attachment
I attached hereto.

2.7 Notwithstanding anything in the LSA or any Loan Agreement to the contrary,
no Lender shall at any time have any obligation under the LSA or any Loan
Agreement to make (x) any deposit into the Collateral Advance Account or
(y) fund any Advance out of the Collateral Advance Account.

SECTION 3. Effective Date. This Amendment shall become effective, as of the date
first above written (the “Amendment Effective Date”), upon receipt by the
Administrative Agent of (i) a counterpart to this Amendment duly executed by
each party hereto, and (ii) a counterpart to the Third Amended and Restated Fee
Letter (the “Fee Letter”) dated the date hereof among the Borrower, the
Administrative Agent, and Citicorp North America, Inc., in its capacity as a
Managing Agent duly executed by each party thereto.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 4. Covenants, Representations and Warranties of the Borrower and the
Servicer.

4.1 Upon the effectiveness of this Amendment, each of the Borrower and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the LSA and the Servicing Agreement, as applicable, and agrees that all
such covenants, representations and warranties shall be deemed to have been
re-made as of the Amendment Effective Date.

4.2 As of the Amendment Effective Date, the Borrower represents and warrants to
the Lenders, the Managing Agents and the Administrative Agent that:

(a) no Event of Default or Default exists or will result from the execution of
this Amendment; and

(b) each of the LSA (as amended by this Amendment), the Servicing Agreement (as
amended by this Amendment) and this Amendment has been duly authorized by proper
proceedings of the Borrower and constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies.

4.3 As of the Amendment Effective Date, the Servicer represents and warrants to
the Lenders, the Managing Agents and the Administrative Agent that each of the
Servicing Agreement (as amended by this Amendment) and this Amendment has been
duly authorized by proper proceedings of the Servicer and constitutes the legal,
valid and binding obligation of the Servicer enforceable against the Servicer in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity
which may limit the availability of equitable remedies,

SECTION 5. Effect on the LSA and the Servicing Agreement.

5 1 On and after the Amendment Effective Date, each reference in the LSA and the
Servicing Agreement to “this Agreement”, “hereunder”, “hereof, “herein” or words
of like import, and all references to the LSA and the Servicing Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean and be a reference to
the LSA or the Servicing Agreement, as applicable, as amended hereby. The LSA,
the Servicing Agreement and other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

5.2 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party to the LSA, the
Servicing Agreement or any of the other Transaction Documents, nor constitute a
waiver of any provision contained therein, except as specifically set forth
herein.

5.3 Each party hereto agrees and acknowledges that this Amendment constitutes a
“Transaction Document” under and as defined in the LSA.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 OF
THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES).

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
shall be deemed as effective as delivery of an originally executed counterpart.
Any party delivering an executed counterpart of this Amendment by facsimile will
also deliver an original executed counterpart, but the failure of any party to
so deliver an original executed counterpart of this Amendment will not affect
the validity or effectiveness of this Amendment.

SECTION 8. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of each party hereto and their respective successors
and assigns.

SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 10. Expenses. The Borrower agrees to promptly reimburse the
Administrative Agent for all of the reasonable out-of-pocket expenses,
including, without limitation, legal fees, it has heretofore or hereafter
incurred or incurs in connection with the preparation, negotiation and execution
of this Amendment and all other instruments, documents and agreements executed
and delivered in connection with this Amendment.

SECTION 11 Integration. This Amendment contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.

[signature pages follow]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first set forth above to be effective as hereinabove provided.

 

TAXI MEDALLION LOAN TRUST II, as Borrower By:   /s/ Andrew M. Murstein   Name:  
Andrew M. Murstein   Title:   President By:   /s/ Alvin Murstein   Name:   Alvin
Murstein   Title:   Vice President

MEDALLION FUNDING CORP.,

as Servicer

By:   /s/ Michael Kowalsky   Name:   Michael Kowalsky   Title:   President By:  
/s/ Alvin Murstein   Name:   Alvin Murstein   Title:   Chairman and Chief
Operating Officer

Amendment No. 3



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,
as a Managing Agent and as Administrative Agent By:   /s/ Marina Donskaya Name:
  Marina Donskaya Title:   Vice President CHARTA, LLC, as a Conduit Lender By:  

Citibank, N.A.,
as Attorney-in-Fact

By:   /s/ Marina Donskaya Name:   Marina Donskaya Title:   Vice President
CITIBANK, N.A., as a Committed Lender By:   /s/ Marina Donskaya Name:   Marina
Donskaya Title:   Vice President

Amendment No. 3



--------------------------------------------------------------------------------

ATTACHMENT I

Schedule 2

Lender Groups

Citicorp North America, Inc. Lender Group

 

Managing Agent:    Citicorp North America, Inc. Conduit Lender:    CHARTA, LLC
Conduit Lending Limit:    $35,000,0000 Committed Lender:    Citibank, N.A.
Commitments:    $35,000,0000 Reference Bank:    Citibank, N.A.